  Case: 1:19-cv-00683 Document #: 32-2 Filed: 10/06/20 Page 1 of 10 PageID #:174




                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF ILLINOIS

 IAN MACLEOD,

                    Plaintiff,

                    v.                                   Case No. 1:19-CV-00683

 MIDAMERICAN ENERGY SERVICES,                            Hon. Judge Charles R. Norgle
 LLC,

                    Defendant.

                   PLAINTIFF’S RESPONSES TO DEFENDANT’S
              INTERROGATORIES AND REQUESTS FOR PRODUCTION

       NOW COMES, Plaintiff, Ian Macleod, by and through his attorneys, Langone, Johnson &
Cassidy, LLC, responds to Defendant’s, MidAmerican Energy Services, LLC, propounded
requests and provides the following:

        Plaintiff produces the following document production MACLEOD001-047. Below is a
table identifying the documents produced within. Plaintiff, pursuant to an agreed protective order,
will be supplementing additional responsive documents.

          Bates label:                  Document:                          Subject Matter:
           001-007                  MES Position Statement          MES response to Plaintiff’s
                                                                            EEOC Charge
            008-011              Plaintiff’s Statement in             This statement is attorney
                                 Response to MES Position             client privileged as it was
                                 Statement                          drafted for Counsel. At this
                                                                        time, we produce this
                                                                    statement and elect to waive
                                                                          this as privileged.
              012                   Email from David White         Initial Interview confirmation
            013-014                 Email from David White                   Offer Letter
            015-017                       Offer Letter                  A 24-hour offer letter
            018-021                 Employee Confidentiality         Employee Confidentiality
                                          Agreement                           Agreement
            022-023                  Email to David White                Submission of hiring
                                                                              paperwork
            024-030                   Attachment to email            Executed hiring paperwork
                                                                    requested by HR and David
                                                                                 White
            031-033               Emails to/from David White        Follow up on Start Date and
                                                                    final steps on hiring process
              034                    Email to David White/         Confirmation of Start Date or

                                                1
                                                                                     EXHIBIT B
 Case: 1:19-cv-00683 Document #: 32-2 Filed: 10/06/20 Page 2 of 10 PageID #:175




                                    Response                     propose a time frame
        035-036              Email from David White           Cleared on September 7th
                                                             from HR – hiring process is
                                                                       completed
        037-038              Email from David White/          Request to delay start date
                                     Response                due to a medical emergency
        039-040             Email to Marzen, Kelleher,      Responding to email received
                                      Short,                    on October 23rd, 2017
        041-042             Email from BMC Remedy                 Email for possible
                                Service Account                       termination
        043-0045             Response to Email from            Burt Short response with
                                     10/24/17                  company’s position as to
                                                              Plaintiff’s correspondence
                                                                    from 10/24/17
          046                 Letter from Burt Short           “Company’s response to
                                                                Plaintiff’s email from
                                                                        10/24/17
          047                  Telephone Records            Telephone records identified
                                                                      in statement

                             INTERROGATORIES

INTERROGATORY NO. 1:          State the name and address of the person answering these
                              interrogatories.

    ANSWER:                   Ian Macleod
                              c/o Langone, Johnson & Cassidy, LLC
                              17 N. Wabash Ave, Ste 500,
                              Chicago, IL 60602

                              417 S Princeton
                              Villa Park IL 60181


INTERROGATORY 2:              IDENTIFY and DESCRIBE the facts that support YOUR
                              claim in Paragraph 45 of the Complaint that “due to
                              White’s discrimination, Plaintiff was not adequately trained
                              for his position.” INCLUDE the dates, times and personnel
                              present for training, and IDENTIFY any DOCUMENTS
                              that support this claim.

    ANSWER:                   Please see statement as provided in MACLEOD008-011.

INTERROGATORY NO. 3:          IDENTIFY and DESCRIBE the facts that support YOUR
                              claim in Paragraph 46 of the Complaint that “due to White’s
                              discrimination, Plaintiff was not able to fully integrate into

                                         2
                                                                               EXHIBIT B
 Case: 1:19-cv-00683 Document #: 32-2 Filed: 10/06/20 Page 3 of 10 PageID #:176




                              his new role due to not being able to use the software in a
                              timely manner.” INCLUDE the dates, times, and personnel
                              present for any events described in YOUR response, and
                              IDENTIFY any DOCUMENTS that relate to this claim.

    ANSWER:                   Please see statement as provided in MACLEOD008-011.

INTERROGATORY NO. 4:          IDENTIFY and DESCRIBE the facts that support YOUR
                              claim in Paragraph 52 of the Complaint that “due to
                              White’s disdain for Plaintiff due to his age and perceived
                              lack of capability, Plaintiff’s growth in his position was
                              stifled and he was ultimately removed from his position.”
                              INCLUDE the dates, times, and personnel present for any
                              events d in YOUR response, and IDENTIFY any
                              DOCUMENTS that relate to this claim.

    ANSWER:                   Please see statement as provided in MACLEOD008-011.

INTERROGATORY NO. 5:          IDENTIFY and DESCRIBE the facts that support YOUR
                              claim in Paragraph 50 of the Complaint that “the two
                              younger members of the sales team were not spoken to in
                              the same demeaning and derogatory manner.” INCLUDE
                              the dates, times, and personnel present for any events
                              described in YOUR response, and IDENTIFY any
                              documents that relate to this claim.

    ANSWER:                   Please see statement as provided in MACLEOD008-011.


INTERROGATORY NO. 6:          IDENTIFY and DESCRIBE the facts that support YOUR
                              claim in Paragraph 51 of the Complaint that “the two
                              younger members of the sales team were not subject to
                              disciplinary action for spending less time in the office,
                              whereas Plaintiff was.” INCLUDE the dates, times, and
                              personnel present for any events described in YOUR
                              response, and IDENTIFY any documents that relate to this
                              claim.

    ANSWER:                   Please see statement as provided in MACLEOD008-011.

INTERROGATORY NO. 7:          In regard to the meeting that occurred on August 4, 2017,
                              between Plaintiff and Defendant, DESCRIBE what
                              information Defendant communicated to Plaintiff with
                              respect to potential positions with MES, INCLUDING the
                              duties, expectations and salaries associated with each
                              position discussed. INCLUDE the names of all personnel


                                        3
                                                                            EXHIBIT B
 Case: 1:19-cv-00683 Document #: 32-2 Filed: 10/06/20 Page 4 of 10 PageID #:177




                              present and IDENTIFY any documents that relate to
                              YOUR response.

    ANSWER:                   Please see statement as provided in MACLEOD008-011.


INTERROGATORY NO.8:           DESCRIBE in detail the expectations Defendant
                              communicated to Plaintiff regarding required office hours,
                              INCLUDING any stipulation(s) discussed that could allow
                              these expectations to change in the future. INCLUDE the
                              dates, times, and personnel present for any events described
                              in YOUR response, and IDENTIFY any documents that
                              relate to this claim.

    ANSWER:                   Please see statement as provided in MACLEOD008-011.

INTERROGATORY NO. 9:          DESCRIBE the phrase “under conditions he was not
                              expecting,” found in Paragraph 47 of the Complaint.

    ANSWER:                   Plaintiff’s termination was not expected by Plaintiff as
                              no conversations or warnings in regard to his
                              performance or any issues were had by David White to
                              him. Please see statement as provided in MACLEOD008-
                              011.

INTERROGATORY NO. 10:         DESCRIBE any disparaging remarks made by Plaintiff
                              about any of the practices or personnel present at MES
                              offices, and/or the condition of the workplace itself.
                              INCLUDE the dates, times, and personnel present for any
                              events described in YOUR response, and IDENTIFY any
                              documents that relate to this claim.

    ANSWER:                   Please see statement as provided in MACLEOD008-011.

INTERROGATORY NO. 11:         IDENTIFY and DESCRIBE the facts that support YOUR
                              claim in Paragraph 20 of the Complaint that “on September
                              13, Plaintiff’s first day of work, he discovered that
                              everyone knew his age already as White had told them
                              prior.” INCLUDE the dates, times, and personnel present
                              for any events described in YOUR response, and
                              IDENTIFY any documents that relate to this claim.

    ANSWER:                   As stated in Paragraph 20, on September 13th, 2017,
                              Plaintiff’s first day of work, everyone- as in all personnel
                              that are in the Chicago office, such as Rochelle Gobetz,
                              Kevin Fukamoto, Andrew Spencer, David White, and


                                        4
                                                                             EXHIBIT B
 Case: 1:19-cv-00683 Document #: 32-2 Filed: 10/06/20 Page 5 of 10 PageID #:178




                              etc. Please see statement as provided in MACLEOD008-
                              011.

INTERROGATORY NO. 12:         IDENTIFY the earliest date Plaintiff could have installed
                              the Energy Management Assistant (“EMA”) Software on
                              his company computer and indicate whether or not Plaintiff
                              installed the software on his computer on this date.
                              IDENTIFY any documents that relate to this claim.

    ANSWER:                   The earliest possible date for Plaintiff could have
                              installed EMA was October 9th. Plaintiff was not
                              officially in the “TRC” Technology Resource Center
                              until October 9th. The custodian of such TRC and EMA
                              records would be maintained by Defendant. A diligent
                              search should reveal data to support Plaintiff’s position.
                              Please see statement as provided in MACLEOD008-011.

INTERROGATORY NO. 13:         DESCRIBE the meeting between Plaintiff and Defendant
                              that occurred on October 9, 2017. INCLUDE the personnel
                              present and any statements made by any personnel.

    ANSWER:                   Plaintiff describes in detail the events that occurred and
                              his observances in the statement as provided in
                              MACLEOD008-011.

INTERROGATORY NO. 14:         IDENTIFY and DESCRIBE the facts that support YOUR
                              claim in Paragraph 27 in the Complaint that “during
                              Plaintiff’s time with MES, White brought up more than
                              once that he would have liked to have someone younger
                              and more moldable for the position.” INCLUDE the dates,
                              times, and personnel present for any events described in
                              YOUR response, and IDENTIFY any documents that relate
                              to this claim.

    ANSWER:                   Please see statement as provided in MACLEOD008-011.

INTERROGATORY NO. 15:         IDENTIFY and DESCRIBE the facts that support YOUR
                              claim in Paragraph 28 of the Complaint that “on October
                              12, 2017, during lunch, White informed Plaintiff that he
                              ‘had gotten the green light to hire someone younger.’”
                              INCLUDE personnel present at the time described in
                              YOUR response and IDENTIFY any documents that relate
                              to this claim.

    ANSWER:                   Please see statement as provided in MACLEOD008-011.


                                        5
                                                                           EXHIBIT B
 Case: 1:19-cv-00683 Document #: 32-2 Filed: 10/06/20 Page 6 of 10 PageID #:179




INTERROGATORY NO. 16:         IDENTIFY and DESCRIBE the facts that support YOUR
                              claim in Paragraph 23 in the Complaint that “throughout
                              Plaintiff’s employment, White was often agitated and spoke
                              to Plaintiff (and Rochelle Gobetz (“Gobetz”), the only other
                              member of staff over fifty) in a very demeaning and
                              derogatory way.” INCLUDE the dates, times, and
                              personnel present for any events described in YOUR
                              response, and IDENTIFY any documents that relate to this
                              claim.

    ANSWER:                   Rochelle Gobetz is a fact witness to the alleged
                              misconduct and discrimination by David White against
                              Plaintiff. Please see statement as provided in
                              MACLEOD008-011.

INTERROGATORY NO. 17:         IDENTIFY and DESCRIBE all of the complaints regarding
                              Plaintiff’s work performance communicated to Plaintiff
                              during the pre-disciplinary meeting held on October 20,
                              2017, and at any time prior. INCLUDE the dates, times, and
                              personnel present for any events described in YOUR
                              response and IDENTIFY any documents that relate to these
                              events.

    ANSWER:                   Please see statement as provided in MACLEOD008-011.

INTERROGATORY NO. 18:         IDENTIFY and DESCRIBE the facts that support YOUR
                              claim in Paragraph 31 in the Complaint that “prior to this
                              meeting, the last time Plaintiff talked with White was on
                              October 13, 2017, when White said that Plaintiff was doing
                              ‘all the right things and that his plan was a good one.’”
                              INCLUDE the names of any personnel present at this time
                              and IDENTIFY any documents that relate to this claim.

    ANSWER:                   Please see statement as provided in MACLEOD008-011.

INTERROGATORY NO. 19:         IDENTIFY and DESCRIBE the name, age, title and
                              compensation of the next person hired for the position
                              Plaintiff filled, INCLUDING the date this individual was
                              hired. IDENTIFY any documents that are relevant to
                              YOUR response.

    ANSWER:                   Plaintiff has no custodial authority to Defendant’s
                              proprietary information or has inquired about such
                              information or to has maintained such information.


                                        6
                                                                             EXHIBIT B
 Case: 1:19-cv-00683 Document #: 32-2 Filed: 10/06/20 Page 7 of 10 PageID #:180




INTERROGATORY NO. 20:         IDENTIFY the “two younger members of the sales team
                              [who] were allowed to phone into meetings,” that are
                              mentioned in Paragraph 49 in the Complaint. INCLUDE
                              any facts that support Plaintiff’s knowledge on this matter
                              and IDENTIFY any documents that relate to this claim.

    ANSWER:                   Please see statement as provided in MACLEOD008-011.

INTERROGATORY NO. 21:         IDENTIFY and DESCRIBE the facts that support YOUR
                              claim in Paragraph 48 of the Complaint that “the two
                              younger members of the sales team were not expected to
                              show up. Often not showing up at all.” INCLUDE the
                              dates, times, and personnel present for any events described
                              in YOUR response and IDENTIFY any documents that
                              relate to these events.

    ANSWER:                   Please see statement as provided in MACLEOD008-011.

INTERROGATORY NO. 22:         IDENTIFY and DESCRIBE all facts, not listed above, that
                              support the claim that Plaintiff was a victim of age
                              discrimination in violation of the ADEA. INCLUDE the
                              dates, times, and personnel present for any events described
                              in YOUR response, and IDENTIFY any documents that
                              relate to this claim.

    ANSWER:                   Please see statement as provided in MACLEOD008-011.

INTERROGATORY NO. 23:         IDENTIFY and DESCRIBE all facts, not listed above, that
                              support the claim that Plaintiff was meeting all of
                              employer’s legitimate job expectations prior to being
                              terminated. INCLUDE the dates, times, and personnel
                              present for any events described in YOUR response, and
                              IDENTIFY any documents that relate to this claim.

    ANSWER:                   Please see statement as provided in MACLEOD008-011.

INTERROGATORY NO. 24:         DESCRIBE YOUR efforts to find employment after
                              YOUR termination at MidAmerican. INCLUDE the name
                              of YOUR first employer after MidAmerican, YOUR job
                              title, the date you began said employment, and YOUR
                              compensation.

    ANSWER:                   Plaintiff will supplement once an agreed confidentially


                                        7
                                                                             EXHIBIT B
  Case: 1:19-cv-00683 Document #: 32-2 Filed: 10/06/20 Page 8 of 10 PageID #:181




                                order is effective.

INTERROGATORY NO.25:            DESCRIBE the amount of damages you allege that you
                                incurred as a result of the allegations in YOUR complaint
                                that you are seeking to recover in this lawsuit.

     ANSWER:                    See Plaintiff’s Rule 26 26(a)(l)(A)(iii) Disclosures for a
                                computation of damages.

                         REQUESTS FOR PRODUCTION

REQUEST NO. 1:           All DOCUMENTS RELATED TO Plaintiff’s contention that his
                         termination constituted prohibited discrimination based on age in
                         violation of the Age Discrimination in Employment Act.

     ANSWER:             Please see attached at MACLEOD001-047

REQUEST NO. 2:           All DOCUMENTS RELATED TO Plaintiff’s claims for
                         compensatory damages.

     ANSWER:             Plaintiff will supplement once an agreed confidentially order is
                         effective.


REQUEST NO. 3:            All DOCUMENTS RELATED TO the terms and conditions of
                          Plaintiff’s employment relationship with Defendant.

     ANSWER:             Please see attached at MACLEOD001-047.

REQUEST NO. 4:            All DOCUMENTS RELATED TO the formation of Plaintiff’s
                          employment relationship with Defendant.

     ANSWER:             Please see attached at MACLEOD001-047.

REQUEST NO 5:            All DOCUMENTS RELATED TO Plaintiff’s termination by
                         Defendant.

     ANSWER:             Please see attached at MACLEOD001-047.

REQUEST NO. 6:           All correspondence, including DOCUMENTS RELATED TO
                         correspondence, between Plaintiff and any current or former
                         employee of Defendant, including, but not limited to, e-mails, tape
                         recordings, transcripts, and meeting notes.



                                           8
                                                                               EXHIBIT B
  Case: 1:19-cv-00683 Document #: 32-2 Filed: 10/06/20 Page 9 of 10 PageID #:182




     ANSWER:             Please see attached at MACLEOD001-047.

REQUEST NO. 7:           All correspondence, including DOCUMENTS RELATED
                         TO correspondence, between Plaintiff and Defendant.

     ANSWER:             Please see attached at MACLEOD001-047.

REQUEST NO. 8:           All diary, journal, and calendar entries maintained by Plaintiff
                         RELATED TO the factual allegations or claims at issue in this
                         lawsuit, including but not limited to his employment with
                         Defendant and employment search after the termination of his
                         employment with Defendant.

     ANSWER:             Please see the attached statement. Plaintiff furnishes an
                         attorney-client privileged statement to which he is waiving his
                         privilege. Please see attached at MACLEOD001-047.

REQUEST NO. 9:           All DOCUMENTS RELATED TO Plaintiff’s previous
                         employment history, including, but not limited to: offer letters,
                         termination notices, disciplinary notifications, compensation
                         information, and W-2 records.

      ANSWER:            Plaintiff will supplement once an agreed confidentially order is
                         effective.

REQUEST NO. 10:          All DOCUMENTS RELATED TO Plaintiff’s subsequent
                         employment history, including, but not limited to: offer letters,
                         termination notices, disciplinary notifications, compensation
                         information, and W-2 records.

      ANSWER:            Plaintiff will supplement once an agreed confidentially order is
                         effective.

REQUEST NO. 11:          All DOCUMENTS RELATED TO claims for unemployment
                         benefits sought or received by Plaintiff, after the termination of
                         his employment with Defendant.

      ANSWER:            Plaintiff will supplement once an agreed confidentially order is
                         effective.

REQUEST NO. 12:          All DOCUMENTS that Plaintiff retained from his employment
                         with Defendant.

      ANSWER:            Please see attached at MACLEOD001-047.



                                           9
                                                                                 EXHIBIT B
  Case: 1:19-cv-00683 Document #: 32-2 Filed: 10/06/20 Page 10 of 10 PageID #:183




REQUEST NO. 13:                 All DOCUMENTS RELATED TO Plaintiff’s job search after his
                                termination by Defendant.

         ANSWER:                Plaintiff will supplement once an agreed confidentially order is
                                effective.

REUQEST NO. 14:                 All DOCUMENTS RELATED TO discrimination allegations
                                made by Plaintiff in any form against any employer.

         ANSWER:                Please see attached at MACLEOD001-047.

REQUEST NO. 15:                 All DOCUMENTS that were examined, reviewed, and/or used in
                                answering any interrogatories submitted by Defendant.

         ANSWER:                Please see attached at MACLEOD001-047.

       Investigation continues. Plaintiffs’ reserve the right to amend and supplement each of
 these responses as additional facts become known through investigation, discovery or
 otherwise.


                                                                        Respectfully Submitted,

                                                                        /s/Christopher V. Langone
                                                                        One of Plaintiff’s Attorney’s
Christopher V. Langone
LANGONE, JOHNSON & CASSIDY LLC
17 N Wabash Ave. Suite. 500
Chicago, IL 60025
(312) 761-3330
Chris@ljclegal.com

                                   CERTIFICATE OF SERVICE

I, Christopher V. Langone, certify that I caused a copy of Plaintiff’s Responses to Defendant’s
Interrogatories and Requests for Production to be served upon Counsel for Defendant, Ben Nellans, via e-
mail to bnellans@smsm.com and Joseph L Kish at jkish@smsm.com on September 9th, 2019 before
5pm.
                                                                           Respectfully Submitted,
                                                                           /s/ Christopher V. Langone

Langone, Johnson & Cassidy, LLC
17 N. Wabash, Ste. 500
Chicago, IL 60601
Tel: (312) 761-3330
Fax: (312) 277-7301
Chris@ljclegal.com


                                                   10
                                                                                          EXHIBIT B
